UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1374


MICHAEL J. SINDRAM,

                Plaintiff - Appellant,

          v.

DOUGLAS B. ROBELEN, State Actor,

                Defendant – Appellee,

          and

PATRICIA H. HARRINGTON,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   July 22, 2010                 Decided:    July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael J. Sindram appeals the district court’s orders

striking     his   “Verified     Amended       Complaint      and   Request     for

Injunctive Relief” from the docket and denying his motion for

leave to proceed in forma pauperis on appeal.                  We have reviewed

the record and find no reversible error.                Accordingly, we deny

leave to proceed in forma pauperis on appeal and dismiss the

appeal for the reasons stated by the district court.                  Sindram v.

Robelen,   No.     1:09-cv-01082-GBL-IDD        (E.D.   Va.    Mar.   24,     2010;

filed May 21, 2010 & entered June 2, 2010).                   We dispense with

oral   argument     because     the    facts   and   legal     contentions      are

adequately    presented    in    the    materials    before     the   court     and

argument would not aid the decisional process.

                                                                       DISMISSED




                                         2